DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 07/12/2021 and 03/31/2021 have been considered by the examiner.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5 of U.S. Patent No. 10,970,510 B2 (herein referred to as Mizuhashi). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1, claim 1 has been analyzed as per claim 5 (claim 5 is a combination of subject matter of claims 5 and 1).
Regarding claim 1, Mizuhashi teaches “A sensor comprising: a first control line; a first signal line; a first auxiliary line; a first detection electrode; a first detection switch connected to the first detection electrode, the first control line and the first signal line (claim 1 - col. 36, lines 34-40); and 
a first shielding electrode connected to the first auxiliary line, wherein the first shielding electrode is located to overlap the first signal line via an insulating film (claim 5 – claim 37, lines 20-22). Mizuhashi does not explicitly teach an insulating film for separating first shielding electrode from the first signal line, but examiner here asserts that first signal line is not the same as the first shielding electrode but carry different signals/logic, therefore if they are kept in overlapping situation they must be inherently insulted through an insulted medium/film/layer. Examiner further asserts that it is very well known to use insulating films such resin/glass film/layer to separate circuit lines (OFFICIAL NOTICE TAKEN). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use insulating films such resin/glass film/layer to separate circuit lines in the invention of Mizuhashi. A person having ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to use insulating films such resin/glass film/layer to separate circuit lines in the invention of Mizuhashi, in order to suppress parasitic disturbance/errors.

4. 	Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
5. 	Claims 11-20 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		None of the prior arts of record as cited teach “a first shielding electrode connected to the first auxiliary line, wherein the first shielding electrode is located to overlap the first signal line via an insulating film” as recited in claim 11. Therefore claim 11 is allowed. All other claims depending on claim 11 are allowable at least by dependency on claim 11.
	Claim 1 will be allowable for the same reason as applied to claim 11, after double patenting issues have been resolved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        September 6, 2022